MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                     FILED
this Memorandum Decision shall not be
                                                                       Mar 25 2020, 8:16 am
regarded as precedent or cited before any
court except for the purpose of establishing                               CLERK
                                                                       Indiana Supreme Court
                                                                          Court of Appeals
the defense of res judicata, collateral                                     and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEES
Scott A. Pyle                                            Anthony W. Overholt
Rubino, Ruman, Crosmer & Polen                           Darren A. Craig
Dyer, Indiana                                            Stephanie V. McGowan
                                                         Frost Brown Todd LLC
                                                         Indianapolis, Indiana


                                          IN THE
    COURT OF APPEALS OF INDIANA

Randy Chariton, on behalf of                             March 25, 2020
himself and all others similarly                         Court of Appeals Case No.
situated,                                                19A-CT-1266
Appellant-Plaintiff,                                     Appeal from the Lake Superior
                                                         Court
        v.                                               The Honorable John R. Pera,
                                                         Judge
City of Hammond, Indiana; City                           Trial Court Cause No.
of Hammond, Indiana Board of                             45D10-1410-CT-208
Public Works and Safety; Ed
Krusa, in his official capacity as
Board President of the
Hammond, Indiana Board of
Public Works and Safety;
Stanley Dostatni, in his official
capacity as Board Vice President
of the Hammond, Indiana Board
of Public Works and Safety; and

Court of Appeals of Indiana | Memorandum Decision 19A-CT-1266 | March 25, 2020                 Page 1 of 17
      Jeffrey Smith, in his official
      capacity as Member of the
      Hammond, Indiana Board of
      Public Works and Safety,
      Appellees-Defendants




      Crone, Judge.


                                             Case Summary
[1]   Randy Chariton, on behalf of himself and others similarly situated, appeals the

      trial court’s order granting the summary judgment motion filed by the City of

      Hammond, Indiana (“the City”); the City Board of Public Works and Safety

      (“the Board”); Ed Krusa, in his official capacity as the Board president; Stanley

      Dostatni, in his official capacity as the Board vice president; and Jeffrey Smith,

      in his official capacity as a member of the Board (collectively “Appellees”).

      The trial court found that Chariton failed to file the notice required by the

      Indiana Tort Claims Act (“the ITCA”), and therefore dismissed his claims with

      prejudice. Chariton argues that the trial court erred in granting Appellees’

      summary judgment motion because (1) the ITCA does not apply to his claims,

      and therefore he was not required to file notice; and (2) even if the ITCA

      applies to his claims, he substantially complied with its notice requirements.

      Concluding that Appellees are entitled to summary judgment, we affirm.



      Court of Appeals of Indiana | Memorandum Decision 19A-CT-1266 | March 25, 2020   Page 2 of 17
                                    Facts and Procedural History
[2]   In March 2011, the City passed an ordinance (“the Ordinance”), which requires

      any person who owns real property in the City and leases that property for

      housing to register that property with the City and pay an annual fee of $80 for

      each rental unit by April 15 of each year. 1 Landlords who fail to register are

      subject to a late fee for each unit not timely registered. In addition, the

      Ordinance provides that the failure to register constitutes a violation of the

      Ordinance and authorizes the Hammond City Court to impose fines upon a

      finding of such violation.


[3]   On October 16, 2013, the City sent Chariton a “Notice of Municipal Ordinance

      Violation” informing him that his properties were in violation of the Ordinance

      because they had not been registered and the annual fee had not been paid, that

      a $500 per unit late fee “shall be” assessed, and that a violation of the

      Ordinance subjects the owner to a fine not to exceed $2500 per unit.

      Appellant’s App. Vol. 2 at 216. Chariton filed a “Late Rental Registration

      Appeal Hearing Request Form” with the Board dated October 25, 2013. Id. at

      218. The Board held a meeting on November 21, 2013 (“November 21, 2013

      Board meeting”), during which it held a hearing on Chariton’s failure to register




      1
        The statute governing rental registration fees, Indiana Code Section 36-1-20-5, has been a subject of
      litigation. See City of Hammond v. Herman & Kittle Properties, Inc., 119 N.E.3d 70, 74 (Ind. 2019) (declaring
      statute’s fee exemption to be unconstitutional but severable from remainder of statute, thereby leaving fee
      restriction in force). Currently under Indiana Code Section 36-1-20-5(c), a political subdivision is limited to
      imposing no more than a $5 annual registration fee.

      Court of Appeals of Indiana | Memorandum Decision 19A-CT-1266 | March 25, 2020                      Page 3 of 17
      rental units. Id. at 225. Chariton’s attorney appeared on his behalf. After

      hearing argument, the Board passed a motion to assess on Chariton’s rental

      properties a rental registration fee of $80 per unit for 2012 and 2013 and one

      $500 late fee per unit. Id.


[4]   On July 10, 2014, Chariton filed with the Lake Superior Court a class action

      complaint on behalf of persons who “have received notices and/or been

      assessed fines or penalties by [the City] through [the Board] for alleged

      violations of [the Ordinance]” against Appellees. 2 Appellant’s App. Vol. 2 at

      20. The complaint alleged that the Board had operated in a quasi-judicial

      capacity by conducting “rental registration hearings” and assessing fines and

      penalties against landlords and that this procedure violated Indiana Code

      Section 33-35-2-3(1), which grants city courts exclusive jurisdiction over all city

      ordinance violations. 3 Id. at 19-22. Chariton sought relief under two theories:

      unjust enrichment and money had and received. Id. at 24. Chariton requested

      an award of damages in the amount of fees collected by the City through the

      allegedly unlawful enforcement of the Ordinance and an order enjoining the




      2
          Chariton also filed a motion and supporting memorandum for class certification.
      3
         Chariton cited Indiana Code Sections 33-35-2-4 and -5 in his complaint and continues to cite these sections
      in his appellant’s brief. However, neither of these sections mentions jurisdiction over violations of city
      ordinances. Indiana Code Section 33-35-2-3(1) provides that a city court has “[j]urisdiction of all violations
      of the ordinances of the city.” Accordingly, for purposes of this opinion we assume that Chariton meant to
      cite this section.

      Court of Appeals of Indiana | Memorandum Decision 19A-CT-1266 | March 25, 2020                    Page 4 of 17
      City from enforcing the Ordinance by having the Board conduct hearings in a

      quasi-judicial fashion. Id. at 25.


[5]   In May 2017, Appellees filed a motion for summary judgment alleging, among

      other things, that Chariton’s claims were barred because his claims were tort

      claims subject to the ITCA’s notice requirements and that Chariton failed to

      provide notice. 4 Appellant’s App. Vol. 3 at 95-96. In support of the motion,

      Appellees designated as evidence the affidavit of the administrative secretary of

      the City’s law department, in which she attested that the City never received an

      ITCA notice from Chariton. Id. at 98-99. Chariton filed a response in

      opposition to Appellees’ motion for summary judgment, in which he conceded

      that he did not file a tort claim notice. Id. at 127. Chariton also filed a motion

      to strike portions of Appellees’ summary judgment filings, which the trial court

      granted. Id. at 122, 179. On September 21, 2017, the trial court held a hearing,

      at which the parties presented argument. At the conclusion of the hearing, the

      trial court asked the parties to file proposed findings and conclusions on two

      issues: the applicability of the ITCA and the validity of the Ordinance. Tr. Vol.

      2 at 106. In May 2019, the trial court issued its order finding that Chariton was

      required to comply with the ITCA as a prerequisite to bringing his action and

      that it was undisputed that he failed to do so. The trial court found that the

      failure to file notice was dispositive and declined to rule on the merits of the




      4
        Chariton also filed a motion for partial summary judgment, but the trial court found it unnecessary to rule
      on the issue raised therein.

      Court of Appeals of Indiana | Memorandum Decision 19A-CT-1266 | March 25, 2020                    Page 5 of 17
      other summary judgment arguments made by the parties. Accordingly, the trial

      court dismissed Chariton’s claims with prejudice. This appeal ensued.


                                     Discussion and Decision
[6]   Chariton claims that the trial court erred in granting Appellees’ summary

      judgment motion. We review a trial court’s ruling on a summary judgment

      motion de novo, applying the same standard as the trial court. Hughley v. State,

      15 N.E.3d 1000, 1003 (Ind. 2014). In conducting our review, we consider only

      those matters that were designated to the trial court during the summary

      judgment stage. Biedron v. Anonymous Physician 1, 106 N.E.3d 1079, 1089 (Ind.

      Ct. App. 2018), trans. denied (2019).


[7]   Summary judgment is appropriate if the designated evidence shows that there is

      no genuine issue as to any material fact and that the moving party is entitled to

      judgment as a matter of law. Hughley, 15 N.E.3d at 1003; Ind. Trial Rule

      56(C). The moving party bears the onerous burden of affirmatively negating

      the opposing party’s claim. Hughley, 15 N.E.3d at 1003. Then, if “the moving

      party satisfies this burden through evidence designated to the trial court, the

      non-moving party may not rest on its pleadings, but must designate specific

      facts demonstrating the existence of a genuine issue for trial.” Biedron, 106
N.E.3d at 1089 (quoting Broadbent v. Fifth Third Bank, 59 N.E.3d 305, 311 (Ind.

      Ct. App. 2016), trans. denied).




      Court of Appeals of Indiana | Memorandum Decision 19A-CT-1266 | March 25, 2020   Page 6 of 17
               Section 1 – The ITCA applies to Chariton’s claims.
[8]   Chariton contends that summary judgment is improper because the ITCA does

      not apply to his claims. The ITCA governs tort claims against political

      subdivisions and their employees. Ind. Code § 34-13-3-1. The ITCA provides

      in relevant part that a claim against a political subdivision is barred unless

      notice is filed with “the governing body of that political subdivision … within

      one hundred eighty (180) days after the loss occurs.” Ind. Code § 34-13-3-8.

      The ITCA does not provide a statutory definition of “tort.” However, “loss”

      for purposes of the ITCA is defined as an “injury to or death of a person or

      damage to property.” Ind. Code § 34-6-2-75. “Compliance with the notice

      provisions of ITCA is a procedural precedent which the plaintiff must prove

      and the trial court must determine prior to trial.” Brown v. Alexander, 876
N.E.2d 376, 383 (Ind. Ct. App. 2007), trans. denied (2008). The ITCA notice

      requirement “is intended to ensure that government entities have the

      opportunity to investigate the incident giving rise to the claim and prepare a

      defense.” Schoettmer v. Wright, 992 N.E.2d 702, 706 (Ind. 2013). Because the

      ITCA is in derogation of the common law, it “must be strictly construed against

      limitations on the claimant’s right to bring suit.’” Id. (quoting City of Indianapolis

      v. Buschman, 988 N.E.2d 791, 794 (Ind. 2013)).


[9]   We begin with a careful examination of Chariton’s claims. Chariton’s

      complaint alleges that the City’s collection of rental registration fees and fines

      by having the Board act in a quasi-judicial capacity violates the state statute that

      grants city courts exclusive jurisdiction over ordinance violations. Based on

      Court of Appeals of Indiana | Memorandum Decision 19A-CT-1266 | March 25, 2020   Page 7 of 17
       theories of unjust enrichment and money had and received, Chariton seeks

       damages or restitution in the amount of fees and fines that the City collected

       through the allegedly unlawful enforcement of the Ordinance and an order

       enjoining the City from continued enforcement of the Ordinance in this

       allegedly unlawful manner. Chariton asserts that his claims are not subject to

       the ITCA because they do not involve an “injury to or death of a person or

       damage to property.” Appellant’s Br. at 17.


[10]   Our supreme court has observed, “Under traditional tort doctrines a violation

       of a statutory or constitutional obligation may give rise to a civil damage

       claim.” Cantrell v. Morris, 849 N.E.2d 488, 497-98 (Ind. 2006). However,

       Chariton contends that the ITCA “does not apply to all claims in which a

       plaintiff alleges that the State/governmental entity has infringed his rights.”

       Appellant’s Br. at 17 (citing Hoagland v. Franklin Twp. Cmty. Sch. Corp., 10
N.E.3d 1034, 1039 (Ind. Ct. App. 2014), vacated in part on other grounds by 27
N.E.3d 737 (Ind. 2015)). While this contention may be true, Hoagland is clearly

       distinguishable and does not support Chariton’s assertion that the ITCA does

       not apply to his claims. In Hoagland, a parent alleged that her child’s school

       corporation violated the Indiana Constitution by failing to provide students

       with free transportation to and from school. 10 N.E.3d at 1037. The Hoagland

       court concluded that the parent’s claim “sounds in Indiana’s Education Clause,




       Court of Appeals of Indiana | Memorandum Decision 19A-CT-1266 | March 25, 2020   Page 8 of 17
       not tort law” and that the case “did not involve the type of loss contemplated by

       the ITCA.” Id. at 1040. 5


[11]   Relying on Hoagland, in City of Evansville v. Magenheimer, 37 N.E.3d 965 (Ind.

       Ct. App. 2015), trans. denied, another panel of this Court concluded that the

       ITCA did not apply to a citizen’s claim that the city of Evansville violated an

       Indiana statute that barred a political subdivision from regulating firearms. Id.

       at 969. In considering whether the citizen’s claim was subject to the ITCA, the

       Magenheimer court agreed with Hoagland that the ITCA does not apply to all

       claims in which a plaintiff alleges that the State has infringed his or her rights.
Id. The Magenheimer court clarified that “the ITCA only applies to claims in

       which a plaintiff seeks monetary damages from the State to compensate for a

       loss.” Id. Such claims include those alleging damage to property rights. Id.

       (citing Holtz v. Bd. of Comm’rs of Elkhart Cty., 560 N.E.2d 645, 647-48 (Ind.

       1990)). The Magenheimer court reasoned that the statute at issue granted

       individuals a private right of action to enforce the statute, and although it

       allowed individuals to recover damages, “this appears incidental to the

       provision’s primary purpose of incentivizing private individuals to assist in the

       statute’s enforcement.” Id. at 970. The Magenheimer court held that the citizen




       5
         While transfer was pending in Hoagland, another panel of this Court concluded that a parent’s claim that
       her child’s school corporation was charging fees for such things as lockers, IDs, and textbook rental in
       contravention of the Indiana Constitution was not subject to the ITCA. McIntire v. Franklin Twp. Cmty. Sch.
       Corp., 15 N.E.3d 131, 133 (Ind. Ct. App. 2014), trans. denied (2015).

       Court of Appeals of Indiana | Memorandum Decision 19A-CT-1266 | March 25, 2020                   Page 9 of 17
       had a valid, non-tort claim arising under the statute. Id. at 971. Magenheimer

       does not support Chariton any more than Hoagland.


[12]   Chariton’s claims are similar to the claims considered in Irwin Mortgage Corp. v.

       Marion County Treasurer, 816 N.E.2d 439 (Ind. Ct. App. 2004), and City of

       Indianapolis v. Cox, 20 N.E.3d 201 (Ind. Ct. App. 2014). In Irwin, the Irwin

       Mortgage Corporation failed to pay its client’s property taxes on time and

       incurred a sizable penalty. Irwin filed a request with Marion County for a

       refund, which the county denied. Irwin then sued the county alleging that the

       penalty was collected in violation of federal and state constitutions. The county

       moved to dismiss the complaint, asserting that Irwin’s claims were barred by

       Irwin’s failure to file notice under the ITCA. The trial court dismissed Irwin’s

       complaint, and it appealed, arguing that the ITCA was inapplicable, and even if

       it did apply, Irwin had substantially complied with the ITCA notice

       requirements. 816 N.E.2d at 445. The Irwin court held that, in essence, Irwin’s

       claim was that “Marion County committed a legal wrong causing harm to

       Irwin’s property when it extracted an allegedly illegal property tax payment,”

       and such a claim sounded in tort. Id. at 446. The Irwin court concluded that

       Irwin had not filed a tort claim notice and that its demand for a refund did not

       substantially comply with the notice requirements, and as a result, Irwin’s

       statutory and constitutional claims were barred. Id. at 447.


[13]   Cox involved a class action lawsuit against the City of Indianapolis, brought by

       Indianapolis homeowners seeking refunds for sewer improvement assessments

       on the basis that Indianapolis “acted illegally in the course of changing its

       Court of Appeals of Indiana | Memorandum Decision 19A-CT-1266 | March 25, 2020   Page 10 of 17
       method for financing sanitary sewer improvement projects.” 20 N.E.3d at 203.

       There, Cox, a homeowner, paid Indianapolis an assessment for a sewer

       improvement project in her neighborhood pursuant to a statutory program in

       place at the time. Later, Indianapolis instituted a new financing program for

       sewer improvements. When the new program was adopted, some homeowners

       still owed payments under the prior financing system, and Indianapolis chose to

       forgive those amounts. Cox had already paid her assessment in full, so she sent

       the City of Indianapolis a demand for a partial refund, which Indianapolis

       denied.


[14]   Cox filed suit, alleging that Indianapolis’s refusal to refund a portion of her

       assessment violated statutory law. After the trial court granted summary

       judgment in Cox’s favor, Indianapolis appealed, arguing, among other things,

       that Cox’s claims were barred because she did not comply with the ITCA’s

       notice requirements. Cox contended that the ITCA did not apply to her claims

       because her claims did not sound in tort. The Cox court rejected her contention,

       concluding as follows: “Cox demands a pro rata refund of her sewer

       assessment. She contends that she was unfairly required to pay money that her

       neighbors were ultimately excused from paying. As in Irwin, Cox is essentially

       claiming a loss of property, and her claims sound in tort.” Id. at 206-07.

       Accordingly, the Cox court concluded that the ITCA applied to Cox’s claims,

       and because she failed to file notice in compliance with it, her claims were

       barred. Id. at 208.




       Court of Appeals of Indiana | Memorandum Decision 19A-CT-1266 | March 25, 2020   Page 11 of 17
[15]   Here, Chariton attempts to distinguish Irwin and Cox by characterizing his

       claims as “equitable claims” in a “proposed class action” involving “a challenge

       to an ongoing mechanism and operation of the City of Hammond ordinance at

       issue being contrary to state law.” Appellant’s Br. at 18-19. However, in

       essence, he seeks an award of damages in the amount of fees and fines collected

       by the allegedly illegal enforcement of the Ordinance. Like Irwin and Cox,

       Chariton is claiming a loss of property, and therefore his claims sound in tort. 6

       The fact that this is a proposed class action lawsuit is of no moment; Cox

       involved a class action suit, but the court considered the underlying claim to

       determine whether the ITCA applied. Likewise, the fact that Chariton is

       seeking an injunction to stop the allegedly illegal enforcement of the Ordinance

       does not change the underlying nature of his claims. Indiana Dep’t of Transp. v.

       Shelly & Sands, Inc., 756 N.E.2d 1063, 1078 (Ind. Ct. App. 2001) (stating that if

       underlying claim would be barred by ITCA if proper notice was not filed, then

       relief, even equitable relief, for that claim would also be barred), trans. denied




       6
         In his complaint, Chariton sought relief under the theories of “unjust enrichment” and “money had and
       received.” Appellant’s App. Vol. 2 at 24. To recover for unjust enrichment, also referred to as quantum
       meruit or quasi contract, “the plaintiff must show that (1) he rendered a measurable benefit to the defendant
       at the defendant’s express or implied request; (2) he expected payment from the defendant; and (3) allowing
       the defendant to retain the benefit without restitution would be unjust.” Estate of Henry v. Woods, 77 N.E.3d
1200, 1204 (Ind. Ct. App. 2017) (quoting Neibert v. Perdomo, 54 N.E.3d 1046, 1051 (Ind. Ct. App. 2016)). An
       action for money had and received exists where the defendant received money from the plaintiff “under such
       circumstances that in equity and good conscience he ought not to retain the same, and which money ...
       belongs to the plaintiff, and where money has been received by mistake of facts, or without consideration, or
       upon a consideration that has failed, it may be recovered back.” Farmers Elevator Co. of Oakville v. Hamilton,
       926 N.E.2d 68, 77 (Ind. Ct. App. 2010) (quoting Lawson v. First Union Mortg. Co., 786 N.E.2d 279, 283-84
       (Ind. Ct. App. 2003)), trans. denied. Chariton presents no argument regarding how these theories apply to the
       circumstances present here.

       Court of Appeals of Indiana | Memorandum Decision 19A-CT-1266 | March 25, 2020                   Page 12 of 17
       (2002). Therefore, we conclude that Chariton’s claims are governed by the

       ITCA.


          Section 2 – Chariton did not substantially comply with the
                         ITCA notice requirements.
[16]   Chariton concedes that he did not file the notice required by the ITCA.

       However, he argues that he has substantially complied with the notice

       requirements, and therefore his claims should be allowed to proceed. The

       notice required under the ITCA “must describe in a short and plain statement

       the facts on which the claim is based,” including:


               the circumstances which brought about the loss, the extent of the
               loss, the time and place the loss occurred, the names of all
               persons involved if known, the amount of the damages sought,
               and the residence of the person making the claim at the time of
               the loss and at the time of filing the notice.


       Ind. Code § 34-13-3-10. Also, the notice must be in writing and must be

       delivered in person or by registered or certified mail. Ind. Code § 34-13-3-12.

       “What constitutes substantial compliance, while not a question of fact but one

       of law, is a fact-sensitive determination.” Schoettmer, 992 N.E.2d at 707 (quoting

       Collier v. Prater, 544 N.E.2d 497, 499 (Ind. 1989)). “Substantial compliance with

       the statutory notice requirements is sufficient when the purpose of the notice

       requirement is satisfied.” Id. (quoting Ind. State Highway Comm’n v. Morris, 528
N.E.2d 468, 471 (Ind. 1988)). “In general, a notice filed within the required

       time period, that informs the municipality of the claimant’s intent to make a

       claim, and contains sufficient information which reasonably affords the political
       Court of Appeals of Indiana | Memorandum Decision 19A-CT-1266 | March 25, 2020   Page 13 of 17
       subdivision an opportunity to promptly investigate the claim will satisfy the

       purpose of the statute and will be held to substantially comply with the statute.”

       Irwin Mortg. Corp., 816 N.E.2d at 446. “The claimant bears the burden of

       establishing substantial compliance.” Id.


[17]   Chariton argues that his “2013 written submissions and November 21, 2013

       statements to the Appellees by and through [his] attorney before [the Board]

       substantially comply with the notice requirement[s].” Appellant’s Br. at 23. He

       further argues he “complied with the writing and delivery requirements of Ind.

       Code § 34-13-3-12 when [his] 2013 written submissions were delivered in

       person both prior to and subsequent to the November 21, 2013 [Board]

       meeting.” Id. at 24. We observe that the underlying assumption of Chariton’s

       arguments is that his “loss” occurred when he received the October 16, 2013

       notice of municipal ordinance violation. We express no opinion as to whether

       this is correct, but because Chariton’s argument appears to be based on that

       assumption, we base our analysis on it as well.


[18]   In support of his argument that his 2013 written submissions and oral

       statements to the Board constitute substantial compliance, Chariton cites to (1)

       the October 16, 2013 notice of municipal ordinance violation, (2) the “Late

       Rental Registration Appeal Hearing Request Form” that he filed with the

       Board, (3) the Board’s “Findings and Decision” reflecting its November 21,

       2013 Board meeting decision to require Chariton to register his properties and

       to impose late fees, and (4) the November 21, 2013 Board meeting agenda and

       minutes. Appellant’s App. Vol. 2 at 216-228. As for the November 21, 2013

       Court of Appeals of Indiana | Memorandum Decision 19A-CT-1266 | March 25, 2020   Page 14 of 17
       Board meeting agenda and minutes, there is one paragraph which reflects the

       Board’s action on the rental registration for Chariton’s properties. Id. at 225.

       That paragraph indicates that Chariton’s attorney appeared at the Board

       meeting and that he “stated that he submitted a proposal to the Board

       requesting the late fee be waived [and said Chariton] lived in one of the units

       before moving.” Id. The proposal referred to is not in the record on appeal.

       Chariton’s attorney also told the Board that “sending information regarding

       rental registration with water bills is not an adequate way to notify the public.”
Id. Because the notice required by the ITCA must be in writing, these

       statements do not satisfy the notice requirements.


[19]   Focusing on the written submissions as a whole, we note that one can piece

       together that Chariton was assessed a fee and a fine for his rental properties

       pursuant to the Ordinance and that he objected, and the documents provide the

       addresses of the rental properties and the identities of the parties involved.

       However, we find nothing in these documents that would put the City on notice

       that Chariton was going to file a lawsuit against it alleging that the Ordinance

       violated state statute and requesting damages and an injunction. We conclude

       that Chariton’s written communications to the Board do not indicate his intent

       to take legal action with sufficient information for the City “to ascertain the full

       nature of the claim against it so that it can determine its liability and prepare a

       defense.” Schoettmer, 992 N.E.2d at 707. Thus, Chariton did not substantially

       comply with the ITCA notice requirements.




       Court of Appeals of Indiana | Memorandum Decision 19A-CT-1266 | March 25, 2020   Page 15 of 17
[20]   Nevertheless, Chariton asserts that the trial court improperly dismissed his

       action with prejudice based on the continuing wrong doctrine. Specifically, he

       argues that the “actions of the Appellees giving rise to the complaint are

       ongoing,” and as such, the 180-day statutory time period has not begun to run.

       Appellant’s Br. at 24. “The doctrine of continuing wrong applies where an

       entire course of conduct combines to produce an injury.” Gradus-Pizlo v. Acton,

       964 N.E.2d 865, 871 (Ind. Ct. App. 2012). When the doctrine is applicable, the

       limitations period begins to run at the end of the continuing wrongful act. Id.

       In order for the doctrine to apply, the plaintiff must demonstrate that the

       alleged injury-producing conduct was of a continuous nature. Id. However,

       “the doctrine of continuing wrong will not prevent the statute of limitations

       from beginning to run when the plaintiff learns of facts which should lead to the

       discovery of his cause of action even if his relationship with the tortfeasor

       continues beyond that point.” Fox v. Rice, 936 N.E.2d 316, 322 (Ind. Ct. App.

       2010) (quoting C & E Corp. v. Ramco Indus., Inc., 717 N.E.2d 642, 645 (Ind. Ct.

       App. 1999)), trans. denied (2011).


[21]   Here, Chariton was notified of past-due registration fees and the imposition of

       late fines on October 16, 2013. Chariton learned the facts that would allow the

       discovery of this cause of action on October 16, 2013, and therefore the ITCA

       time limitation began to run from that date. 7 Accordingly, Chariton’s claim is



       7
        Chariton appears to argue that the alleged injury-producing conduct is of a continuous nature because “the
       Appellees’ action against [him] to this day still remains pending before the Hammond City Court.”
       Appellant’s Br. at 24. However, his citation to the record does not support his assertion.

       Court of Appeals of Indiana | Memorandum Decision 19A-CT-1266 | March 25, 2020                Page 16 of 17
       barred due to his failure to file the ITCA notice within the statutory time

       period. 8 As such, the trial court properly granted Appellees’ summary judgment

       motion and dismissed his complaint with prejudice.


[22]   Affirmed.


       May, J., and Pyle, J., concur.




       8
         The cases relied on by Chariton are inapposite because the claimants in those cases had timely filed notice
       of tort claims but had prematurely filed suit before the claims had been denied by the government entity or
       deemed denied as required pursuant to Indiana Code Section 34-13-3-13 (formerly 34-4-16.5-12). See Bradley
       v. Eagle-Union Cmty. Sch. Corp. Bd. of Sch. Trustees, 647 N.E.2d 672, 676 (Ind. Ct. App. 1995); Orem v. Ivy Tech
       State Coll., 711 N.E.2d 864, 869-70 (Ind. Ct. App. 1999), trans. denied (2000).

       Court of Appeals of Indiana | Memorandum Decision 19A-CT-1266 | March 25, 2020                     Page 17 of 17